Citation Nr: 1530982	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to the Veteran's service-connected disabilities.

2.  Entitlement to an increased rating for degenerative joint disease with low back strain ("low back disability"), currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for right knee osteoarthritis with limitation of flexion, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for right knee osteoarthritis with limitation of extension, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1974 to February 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  A May 2009 rating decision denied entitlement to service connection for PTSD, and a June 2013 rating decision denied entitlement to increased ratings for a low back disability and a right knee disability and entitlement to a TDIU.

In June 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014); see also 38 U.S.C.A. § 7105(e)(1) (West 2014).  Additionally, updated VA treatment records were associated with the claims file after certification of the issue of entitlement to service connection for PTSD.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanies this evidence; however, as the Veteran's claim of entitlement to service connection for PTSD is herein granted, the Veteran is not prejudiced by the Board's consideration of such evidence in light of the favorable outcome.

The Veteran initially claimed entitlement to service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the evidence of record.  Id. at 5.  A review of the claims file reveals that the Veteran's acquired psychiatric disorder has been variously diagnosed as PTSD and major depressive disorder.  Additionally, the Veteran has raised the issue of entitlement to service connection for depression as secondary to PTSD and/or his service-connected right knee and low back disabilities.  See November 2009 Statement in Support of Claim; May 2015 Supplemental Claim for Compensation.  In light of the Court's decision in Clemons, the Board has recharacterized the issues on appeal as entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, as reflected on the title page of this decision.

The issue of entitlement to special monthly compensation by reason of being housebound or based on the need for aid and attendance has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2014 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for a low back disability, entitlement to an increased rating for a right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD, which has been related to a conceded in-service stressor, and the Veteran's depression is as likely as not caused by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims, such as this one, that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As such, this claim is governed by DSM-IV, and further discussion of applicability of the revised regulations is not necessary.

The Veteran contends that he has PTSD due to several in-service stressors.  Specifically, he avers that while at a firing range in basic training, he witnessed a fellow solider accidently shoot and kill another solider.  Additionally, he asserts that he spent several months in Vietnam, where he witnessed Vietnamese civilians fall from a crowded plane and die.  The Veteran also contends that his depressive disorder is caused by his PTSD, or alternatively, is secondary to his service-connected right knee and low back disabilities.  

As an initial matter, the Veteran has current diagnoses of PTSD.  See March 2008 VA Treatment Record; August 2009 VA Treatment Record; February 2010 VA Examination Report.  A PTSD diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor absent compelling evidence to the contrary.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (holding that, in the absence of evidence to the contrary, medical professionals are presumed to be competent to render the diagnoses they render).  Additionally, VA treatment records show that the Veteran has been diagnosed with depression.  See, e.g., August 2009 VA Treatment Record.

As for the Veteran's claimed in-service stressors, the Board finds that the shooting incident during basic training has been verified.  The RO initially found that there was a lack of information to verify the occurrence of the shooting incident.  However, subsequent to the May 2009 rating decision denying entitlement to service connection for PTSD, the Veteran submitted an Army Criminal Investigation Command report, which substantially corroborated his account of witnessing a soldier killed on a basic training rifle range.  The Board further notes that corroboration of every detail of the claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  Based on the evidence submitted by the Veteran, the RO conceded the Veteran's in-service stressor in the March 2012 statement of the case.  As the Board is granting service connection for PTSD based on the verified rifle range incident, discussion will be limited to this particular stressor.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the in-service stressor, the evidence shows that the Veteran's PTSD has been linked to the aforementioned verified stressor.  In a February 2010 VA examination report, a VA psychologist diagnosed the Veteran with PTSD and specifically found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD based on the stressor of seeing a soldier accidently shot on a rifle range during basic training.  Although the examiner also indicated in the comments section of the report that "[t]he Veteran reports serious symptoms but his presentation has been marked by exaggeration and claims of stressors not supported by his military file," the Board notes that a diagnosis of PTSD was nonetheless rendered.  While the Board acknowledges the examiner's comments with regard to possible malingering on the part of the Veteran, other VA treatment records showing diagnoses of PTSD based on military stressors place the evidence in equipoise.  See March 2008 VA Treatment Record; August 2009 VA Treatment Record; April 2015 VA Treatment Record.  Additionally, despite the examiner's concerns, he explicitly and methodically found that the Veteran met all of the criteria for a diagnosis of PTSD.  

Regarding the Veteran's depression, there is no evidence that links that condition specifically to service.  However, the evidence does show that the Veteran's depression is as likely as not secondary to his service-connected disabilities, to include PTSD and right knee and low back disabilities.  For example, an October 2006 VA orthopaedic surgery note indicates that the Veteran was having significant emotional consequences due to his knee pain, including depression and mood swings.  A September 2008 private psychiatric treatment note reflects an Axis I diagnosis of PTSD and depressive disorder related to PTSD, an Axis III notation of "chronic right lower extremity, low back pain," and an Axis IV notation of "limited coping skills, posttraumatic stress."  See Diagnostic and Statistical Manual of Mental Disorders 29 (4th ed. text revision 2000) (reflecting that, in the context of an examination for mental disorders, "Axis III" refers to "general medical conditions that are potentially related to the understanding or management of the individual's mental disorder," and "Axis IV" refers to "psychosocial and environmental problems that may affect the diagnosis, treatment, and prognosis of mental disorders"); Hildoer v. Nicholson, 24 Vet. App. 196, n. 3 (2007).  Similarly, an August 2009 VA treatment note shows Axis I diagnoses of "PTSD-chronic, severe with secondary depression" and "mood disorder, depressed secondary to spine/knee arthritis," an Axis III notation of "chronic low back pain, hypertension, hepatitis C, and osteoarthritis involving the knee," and an Axis IV notation of "medical, interpersonal."   

In sum, the Veteran's claimed in-service stressor has been sufficiently corroborated, and he has been diagnosed with PTSD related to that stressor.  Additionally, the probative medical evidence of record sufficiently relates the diagnosed depression to the Veteran's service-connected PTSD and knee and back disabilities.  Thus, resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his right knee and low back disabilities in April 2013, almost two years ago.  Since that examination, the record reflects that the Veteran's disabilities may have increased in severity.  Specifically, the Veteran submitted a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) filled out by his VA primary care physician and dated in June 2014, which indicates that the Veteran cannot bend forward due to osteoarthritis of the lumbar spine, that the Veteran has incontinence episodes of bowel and bladder, and that the Veteran's right knee and low back disabilities are of such a severity that he needs assistance with activities of daily living.  Additionally, at the June 2015 hearing, the Veteran testified to frequent incapacitating episodes because of his back pain.  In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected right knee and low back disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

With respect to the Veteran's TDIU claim, the Board notes that the Veteran is currently ineligible for a TDIU on a schedular basis.  However, given that the issue for consideration on remand could result in eligibility for a TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claim for increased rating being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Lastly, because the record indicates that the Veteran has been receiving ongoing VA treatment for his claimed conditions, any updated VA treatment records should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for right knee and low back conditions dated from January 2015 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, or right and/or left lower extremity radiculopathy as a result of his back disability.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's low back disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected low back disability.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to the Veteran's service-connected right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.   

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the right knee.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's right knee disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected right knee disability.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


